DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/542,062 filed August 15, 2019. Claims 1-20 are currently pending and have been considered below.

Claim Objections
Claims 14 & 18-19 are objected to because of the following informalities:  Claim 14 & 18-19 depend from claim 12 however claim 14 & 18-19 are directed towards method claims and appears to unintentionally depend from claim 12 instead of claim 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US Patent 10,310,390).
Regarding claim 1, 
a plurality of lands for impressions (Fig. 1a or 3, 104) protruding from a surface of the chuck (102), the lands defining a series of zones (104); and
a trench (106a/106b) recessed from the surface of the chuck in at least one of the zones.

Regarding claim 2, Chen further discloses:
series of zones includes a peripheral zone immediately adjacent to an outermost land of the plurality of lands and a plurality of inner zones surrounded by the peripheral zone, and the trench is formed in at least one of the inner zones at an area distal to a center of the chuck (Fig. 1a or 3).

Regarding claim 3, Chen further discloses:
the peripheral zone has a width smaller than a width of each of the inner ring zones (Col. 5, Lines 15-22).

Regarding claim 4, Chen further discloses:
the trench in the at least one inner zones has a width less than a half width of the inner zones (Col. 5, Lines 15-22 & Lines 32-45).

Regarding claim 6, Chen further discloses:
the series of zones includes a peripheral zone immediately adjacent to an outermost land of the plurality of lands and a plurality of inner 

Regarding claim 9, Chen further discloses:
A vacuum port/fluid port (120) in fluid communication with the trench. 

Regarding claim 10, Chen further discloses:
the series of zones are arranged concentrically about a center zone of the chuck (Col. 6, Lines 61-67).

Regarding claim 11 & 12, Chen further discloses:
the chuck is configured to retain a substrate (108), a superstrate, or a wafer to the surface thereof by applying a vacuum/negative pressure to a zone surrounded by the lands (Col. 10, Lines 1-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent 10,310,390) in view of GanapathaSubramanian (Pre-Grant Publication 2015/0091230).
Regarding claim 7, Chen disclose all of the limitations of claim 1 (addressed above). Chen does not disclose the series of zones include a peripheral zone immediately adjacent to an outermost land of the plurality of lands and a plurality of inner zones surrounded by the peripheral zone, and the outermost land has a height less than a height of the lands defining the inner zones. However GanapathaSubramanian discloses a chuck comprising:
A chuck (Fig. 4, 60) having a outermost land (65) and inner lands (67) wherein outermost lands has a height (h1) less than a height (hx) of the inner lands (Paragraph [0031]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the outermost land having a smaller height than the height of the inner lands because it will reduce stress on a substrate held by the chuck for a given deflection (Paragraph [0031]).

Claim 13 & 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent 10,310,390) in view of McCutcheon (US Patent 7,790,231).
Regarding claim 13, Chen discloses a chuck comprising:
providing a chuck (102) having a series of zones defined by impression (104) defined by a plurality of lands protruding from a surface of the chuck 
retaining a superstrate (108) on the surface of the chuck;

Chen does not disclose advancing the superstrate to be in contact with a formable material dispensed the substrate; curing the formable material with a curing source; and separating the superstrate from the cured formable material. However McCutcheon discloses a chuck comprising:
A chuck (Figs. 10-14, 82) retaining a superstrate (86) above a substrate (78) with a formable material (76) thereon.
Advancing the superstrate to be in contact with the formable material.
Curing the formable material with a curing source (30; Abstract)
Separating the superstrate from the cured formable material (Abstract).

It would have been obvious to those having ordinary skill in the art at the time of invention to form advance the superstrate to the formable material because it will allow the formable material to be cured and have improved planarization (Col. 3, Lines 39-58).

Regarding claim 18, Chen further discloses:
A vacuum port/fluid port (120) in fluid communication with the trenches. 

Regarding claim 19, 
the series of zones includes a peripheral zone immediately adjacent to an outermost land of the plurality of lands and a plurality of inner zones surrounded by the peripheral zone, and the lands defining the series of inner zones are equally distant from each other (Col 5, Lines 15-22).

Regarding claim 20, Chen discloses a chuck comprising:
providing a chuck (102) having a series of zones defined by impression (104) defined by a plurality of lands protruding from a surface of the chuck and a trenched recessed (106a/106b) from the surface of the chuck in at least one of the series of zones; 
retaining a superstrate (108) on the surface of the chuck;

Chen does not disclose advancing the superstrate to be in contact with a formable material dispensed the substrate; curing the formable material with a curing source; and separating the superstrate from the cured formable material. However McCutcheon discloses a chuck comprising:
A chuck (Figs. 10-14, 82) retaining a superstrate (86) above a substrate (78) with a formable material (76) dispensed thereon.
Advancing the superstrate to be in contact with the formable material.
Curing the formable material with a curing source (30; Abstract)
Separating the superstrate from the cured formable material (Abstract).

.

Allowable Subject Matter
Claims 5, 8, & 14-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 is considered allowable because one of the prior art either alone or in combination discloses a trench is formed in the peripheral zone at an area proximal to the center of the chuck.
Claim 8 is considered allowable because one of the prior art either alone or in combination discloses the trench of each of the zones has a depth at least ten times larger than a height of each of the lands.
Claim 14 is considered allowable because one of the prior art either alone or in combination discloses the series of zones includes a peripheral zone immediately adjacent to an outermost land of the plurality of lands and a plurality of inner zones surrounded by the peripheral zone, and the trench is formed in each of the inner zones at an area distal to a center of the chuck.

Claim 16 is considered allowable because one of the prior art either alone or in combination discloses the trench is formed in the peripheral zone in an area proximal to the center of the chuck.
Claim 17 is considered allowable because one of the prior art either alone or in combination discloses the trench is formed in each of the zones with a depth at least ten times larger than a height of each of the lands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        


/DAVID VU/Primary Examiner, Art Unit 2818